Title: To Benjamin Franklin from Ephraim Brown, 15 September 1769
From: Brown, Ephraim
To: Franklin, Benjamin


Respected Sir
Oxford, Sept 15. 1769
Yours of the 13th lies before me. I am oblig’d to you for your offer of the loan of three Guineas, and have drawn on you payable to Wm. Jackson on order. I don’t know what to think of your excessive temperance in my case. I am of opinion if a hearty man get a bad cold, to drive it away by abstinance, is very right; but a person in my Condition requires many nourishing things to keep Soul and Body together. I have lived very temperately myself all the Summer, and now taste hardly any thing but Spoon Meats; nor has it been (I believe) intemperance that has brought me in this way. In my last I told you I should be glad to get to London, as soon as I got a little better that I could travel; there I think I might be much better off, as perhaps I could get into a Hospital but here there is no such thing. Pray let me have your advice in that, and I would come even in a waggon if I could get one soft loaded, if it would be of service to me. If I do come it must be very soon, for my three Guineas wont last long when my Doctor’s Bill is paid. [I forgot to mention when I wrote that I had not paid the Apothecary.] Dr. Fowlkes is reckoned a very skilful man, and they say he has performed many Cures in my way, and he tells me he has very little doubt but he will set me to rights soon. But I almost want faith. I remain your very obliged humble Servant
E Brown
N.B. I am better to-day than I have been this Week past.
 
Addressed: To / Dr Franklin / Craven-street / Strand / London
